

114 S393 IS: Berryessa Snow Mountain National Monument Act
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 393IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Reid (for Mrs. Boxer (for herself and Mrs. Feinstein)) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate the Berryessa Snow Mountain National Monument in the State of California, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Berryessa Snow Mountain National Monument Act. 2.DefinitionsIn this Act:
 (1)Advisory councilThe term advisory council means the Berryessa Snow Mountain National Monument Advisory Council established under section 6(a).
 (2)Management planThe term management plan means either a new plan or an amendment to an existing plan developed for the National Monument under section 5(c).
			(3)Motor vehicle use map
 (A)In generalThe term motor vehicle use map means each map prepared by the Forest Service with respect to authorized motor vehicle use within the Mendocino National Forest and entitled Motor Vehicle Use Map, Mendocino National Forest.
 (B)InclusionThe term motor vehicle map includes periodic revisions of a map described in subparagraph (A). (4)National monumentThe term National Monument means the Berryessa Snow Mountain National Monument established by section 3(a).
 (5)SecretaryThe term Secretary means— (A)the Secretary of Agriculture, with respect to land under the jurisdiction of the Secretary of Agriculture; and
 (B)the Secretary of the Interior, with respect to land under the jurisdiction of the Secretary of the Interior.
 (6)SecretariesThe term Secretaries means the Secretary of Agriculture and the Secretary of the Interior, acting jointly. (7)StateThe term State means the State of California.
			3.Establishment of Berryessa Snow Mountain National Monument, California
 (a)EstablishmentSubject to valid existing rights, there is established in the State the Berryessa Snow Mountain National Monument.
 (b)PurposeThe purpose of the National Monument is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historic, natural, educational, and scientific resources of the land included in the National Monument.
 (c)Area includedThe National Monument consists of Federal land and interests in Federal land within Napa, Lake, Mendocino, Solano, Glenn, Colusa, and Yolo Counties in the State, as depicted on the map entitled Berryessa Snow Mountain National Monument.
			(d)Legal descriptions; corrections of errors
 (1)In generalAs soon as practicable, but not later than 2 years after the date of enactment of this Act, the Secretaries shall prepare a final map and legal descriptions of the National Monument.
 (2)SubmissionAs soon as practicable after the date on which the map and legal descriptions are prepared under paragraph (1), the Secretaries shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the map and legal descriptions prepared under that paragraph.
 (3)Public availabilityThe map and legal descriptions prepared under paragraph (1) shall be available for public inspection at appropriate offices of the Bureau of Land Management and the Forest Service.
 (4)Legal effectThe map and legal descriptions prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretaries may correct clerical and typographical errors in the map and legal descriptions.
				4.Access and buffer zones
			(a)Non-Federal land and interests
 (1)No requirement of public accessNothing in this Act requires the owner of non-Federal land to allow public access to private property.
 (2)Effect on other lawsNothing in this Act modifies any provision of Federal, State, or local law with respect to the use of non-Federal land.
 (b)AccessThe Secretary shall continue to provide historical and adequate access to private inholdings in the National Monument.
			(c)Buffer zones
 (1)In generalNothing in this Act creates a protective perimeter or buffer zone around the National Monument. (2)Activities outside of National MonumentThe fact that any activities or uses outside the boundary of the National Monument can be seen or heard within the National Monument shall not preclude the activities or uses outside the boundary of the National Monument.
				5.Management of Federal land in National Monument
			(a)Basis of management
 (1)Applicable lawsThe Secretary shall manage the National Monument in a manner that conserves, protects, and enhances the natural resources and values of the National Monument, in accordance with—
 (A)this Act; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), with respect to land managed by the Director of the Bureau of Land Management;
 (C)the Wilderness Act (16 U.S.C. 1131 et seq.); (D)the Act of June 17, 1902 (32 Stat. 388, chapter 1093);
 (E)other laws (including regulations) applicable to the National Forest System, with respect to land managed by the Chief of the Forest Service; and
 (F)other applicable law (including regulations). (2)Resolution of conflictsIf there is a conflict between a provision of this Act and a provision of a law described in paragraph (1), the more restrictive provision shall control.
				(b)Uses
 (1)In generalThe Secretary shall allow only such uses of the National Monument as the Secretary determines would further the purposes described in section 3(b).
 (2)Tribal cultural usesNothing in this Act enlarges or diminishes the rights of any Indian tribe. (3)Recreational usesThe Secretary shall continue to authorize, maintain, and enhance the recreational uses of the National Monument, including hunting, fishing, camping, hiking, hang gliding, sightseeing, nature study, horseback riding, rafting, mountain biking and motorized recreation on authorized routes, and other recreational activities, if the Secretary determines that the recreational use is consistent with the purposes described in section 3(b), this section, other applicable law (including regulations), and applicable management plans.
				(c)Management plan
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretaries shall develop a comprehensive plan for the protection and management of the Federal land included within the National Monument that fulfills the purposes described in section 3(b).
 (2)RequirementsThe management plan shall— (A)describe the appropriate uses and management of the National Monument;
 (B)identify short-term and long-term management actions for the National Monument; (C)prioritize management actions identified under subparagraph (B), based on projected availability of resources;
 (D)include a weed management component (including use of grazing as appropriate) to guide noxious weed control efforts and activities;
 (E)include a habitat restoration opportunity component; (F)include a recreational opportunity enhancement component;
 (G)include a native fish passage and habitat quality improvement component; (H)include a component that addresses public safety and environmental cleanup issues associated with illegal marijuana production within the National Monument; and
 (I)identify areas outside of designated wilderness in which nonmotorized recreation would be emphasized.
 (3)Public participation and special considerationsIn developing the management plan, to the extent consistent with this section, the Secretaries— (A)shall solicit extensive public input;
 (B)shall take into consideration any information developed in studies of the land within the National Monument;
 (C)shall assess available climate change information pertinent to the National Monument; (D)shall include standards and practices—
 (i)to ensure the preservation of wildlife corridors; and
 (ii)to facilitate species migration; (E)shall identify opportunities to promote voluntary cooperative conservation projects with State, local, and private interests;
 (F)shall take into consideration existing land uses (including grazing) on the Federal land within the National Monument; and
 (G)may incorporate any provision from a resource management plan, land and resource management plan, or any other plan applicable to the National Monument.
 (4)Consultation with advisory councilIn implementing the management plan and in considering any recommendations from the advisory council, the Secretaries shall consult with the advisory council on a regular basis.
 (5)Cooperative agreementsIn carrying out this Act, the Secretaries may make grants to, or enter into cooperative agreements with, State, tribal, and local governmental entities and private entities to conduct research, develop scientific analyses, and carry out any other initiative relating to the restoration or conservation of the National Monument.
 (d)Fish and wildlifeNothing in this Act affects the jurisdiction of the State with respect to fish and wildlife located on public land in the State, except that the Secretary, after consultation with the State Department of Fish and Wildlife, may designate zones in the National Monument in which, and periods during which, hunting shall not be allowed for reasons of public safety, administration, or public use and enjoyment.
			(e)Motorized and mechanized vehicles
 (1)In generalExcept as needed for administrative purposes or to respond to an emergency, the use of motorized and mechanized vehicles on land within the National Monument shall be permitted only on roads and trails designated for such use.
 (2)Additional requirementIn developing the management plan required under subsection (c), to the extent consistent with this section, the Secretary shall incorporate the motor vehicle use maps with respect to land under the jurisdiction of the Chief of the Forest Service.
 (3)Required analysesIn developing the management plan (and making any subsequent amendment to the management plan) under subsection (c), the Secretary shall explicitly analyze and document—
 (A)each instance in which the requirements of this section or other applicable law (including regulations) necessitates alterations to the motorized route designations described in the motor vehicle use maps; and
 (B)the manner in which the motor vehicle use maps are consistent with this section.
					(f)Acquisition and incorporation of land and interests
 (1)AuthorityThe Secretary may acquire non-Federal land within the boundaries of the National Monument only through exchange, donation, or purchase from a willing seller.
 (2)ManagementAny land or interest in land that is located within the National Monument that is acquired by the United States shall—
 (A)become part of the National Monument; and (B)be managed in accordance with this Act.
					(g)Withdrawal
 (1)In generalSubject to valid existing rights and except as provided in paragraph (2), all Federal land within the National Monument is withdrawn from—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)leasing or disposition under all laws relating to— (i)minerals; and
 (ii)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (2)Limited conveyanceThe Secretary may authorize the conveyance of Federal land within the National Monument if—
 (A)the purpose for which the land is to be conveyed is consistent with the purposes specified in section 3(b);
 (B)the conveyance would benefit the National Monument and is in the public interest, as determined by the Secretary; and
 (C)the conveyance is made in accordance with applicable law (including regulations). (h)Grazing (1)Existing locationsLivestock grazing within the National Monument, where established before the date of enactment of this Act, shall be permitted to continue subject to applicable law (including regulations).
 (2)Additional grazingLivestock grazing within the National Monument, where not established before the date of enactment of this Act, shall be—
 (A)permitted only to the extent that the grazing is consistent with the purposes described in section 3(b); and
 (B)subject to applicable law (including regulations). (3)Targeted grazingThe Secretary may issue annual targeted grazing permits for purposes of the control of noxious weeds, fire suppression, or to provide other ecological benefits consistent with the purposes described in section 3(b).
 (i)Wildland fire operationsNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the National Monument consistent with the purposes described in section 3(b).
 (j)HorsesSubject to any terms and conditions determined to be necessary by the Secretary, nothing in this Act precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, the National Monument, if the use is consistent with the purposes described in section 3(b) and other applicable law (including regulations).
			6.Berryessa Snow Mountain National Monument Advisory Council
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretaries shall establish an advisory council for the National Monument, to be known as the Berryessa Snow Mountain National Monument Advisory Council.
 (b)DutiesThe advisory council shall advise the Secretaries with respect to the preparation and implementation of the management plan.
 (c)Applicable lawThe advisory council shall be subject to— (1)the Federal Advisory Committee Act (5 U.S.C. App.);
 (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (3)all other applicable law.
 (d)MembersThe advisory council shall be composed of 16 members, to be appointed by the Secretaries, of whom, to the maximum extent practicable—
 (1)1 member shall be appointed after considering the recommendations of the Lake County Board of Supervisors;
 (2)1 member shall be appointed after considering the recommendations of the Napa County Board of Supervisors;
 (3)1 member shall be appointed after considering the recommendations of the Yolo County Board of Supervisors;
 (4)1 member shall be appointed after considering the recommendations of the Mendocino County Board of Supervisors;
 (5)1 member shall be appointed after considering the recommendations of the Solano County Board of Supervisors;
 (6)1 member shall be appointed after considering the recommendations of the Glenn County Board of Supervisors;
 (7)1 member shall be appointed after considering the recommendations of the Colusa County Board of Supervisors;
 (8)1 member shall be appointed after considering the recommendations of the head of the California Resources Agency;
 (9)1 member shall be appointed to represent Indian tribes; and (10)7 members shall—
 (A)reside in, or within reasonable proximity to, Yolo County, Napa County, Mendocino County, Solano County, Glenn County, Colusa County, or Lake County, California; and
 (B)have backgrounds that reflect— (i)the purposes described in section 3(b); and
 (ii)the interest of persons affected by the planning and management of the National Monument, including persons representing agricultural, private landowners, environmental, recreational, tourism, or other non-Federal land interests.
 (e)RepresentationThe Secretaries shall ensure that the membership of the advisory council is fairly balanced in terms of—
 (1)the points of view represented by the members of the advisory council; and (2)the functions to be performed by the advisory council.
				(f)Terms
 (1)In generalExcept as provided in paragraph (2), a member of the advisory council shall be appointed for a term of 3 years.
 (2)Initial membersNotwithstanding paragraph (1), of the members first appointed to the advisory council—
 (A)4 members shall be appointed for a term of 1 year; and
 (B)4 members shall be appointed for a term of 2 years. (3)ReappointmentA member may be reappointed to serve on the advisory council on the expiration of the term of the member.
 (4)VacancyA vacancy on the advisory council shall be filled in the same manner as the original appointment of the member.
				(g)Quorum
 (1)In generalA quorum of the advisory council shall be 8 members. (2)EffectIf quorum has otherwise been attained, the operation of the advisory council shall not be impaired by the fact that a member has not yet been appointed.
 (h)Chairperson and proceduresThe advisory council shall— (1)elect a chairperson of the advisory council; and
 (2)establish such rules and procedures for the advisory council as the advisory council determines to be necessary or desirable.
 (i)Service without compensationMembers of the advisory council shall serve without pay. (j)TerminationThe advisory committee shall terminate on the later of—
 (1)the date that is 5 years after the date on which the management plan is officially adopted by the Secretaries; or
 (2)the date that the Secretaries determine to be appropriate. 7.WaterNothing in this Act—
 (1)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water;
 (2)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States;
 (3)affects any interstate water compact in existence on the date of enactment of this Act; (4)authorizes or imposes any new reserved Federal water rights;
 (5)relinquishes or reduces any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act;
 (6)impairs the ability of the Bureau of Reclamation and any managing partners of the Bureau of Reclamation to operate, maintain, or manage Monticello Dam, Lake Berryessa, and other Solano Project facilities in accordance with the purposes of the project;
 (7)modifies, changes, or supersedes any water contract or agreements approved or administered by the Bureau of Reclamation or Solano County Water Agency or Solano Irrigation District; or
 (8)affects the use of motorized or nonmotorized watercraft (including personal, commercial, and recreational watercraft) on Lake Berryessa.